DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 14, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-9, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention relates to a display device and a method for manufacturing the display device. Each independent claim identifies the uniquely distinct features:
With respect to claim 1,
wherein the display element includes:
a base member;
a pixel disposed on a surface of the base member;
a driving circuit that provides a pixel driving signal to the pixel;
a first transreceiver that receives the power signal and transmits the power signal to the driving circuit; and
a second transreceiver that receives the image signal and transmits the image signal to the driving circuit, and
wherein the driving circuit includes:
a power storage circuit that stores the power signal and outputs a first voltage signal: and
a voltage control circuit that generates a second voltage signal and a third voltage signal based on the first voltage signal.
With respect to claim 15,
forming a base member for each of the display elements;
forming a pixel on the base member;
forming a driving circuit that generates a pixel driving signal based on a power signal and an image signal and provides the pixel driving signal to the pixel;
forming a first transreceiver that provides the power signal to the driving circuit; and
forming a second transreceiver that provides the image signal to the driving circuit,
wherein the driving circuit includes:
a power storage circuit that stores the power signal and outputs a first voltage signal, and
a voltage control circuit that generates a second voltage signal and a third voltage signal based on the first voltage signal.
With respect to claim 21,
a base member;
a pixel disposed on a surface of the base member;
a driving circuit that generates and transmits a pixel driving signal to the pixel;

a second transreceiver that receives the image signal and transmits the image signal to the driving circuit, wherein
the driving circuit includes a memory circuit that stores position information of the display element and outputs a position information signal including the position information, and
the pixel driving signal is based on the position information, the power signal, and the image signal.
The closest prior art of: 
Cho et al. (US 2020/0020276) discloses in Fig. 1 a display device with a display layer (112) disposed on a substrate (114) and display driver (124 in Fig. 2) and transmitter (134) and receiver (150); see paragraphs [70-73].
Kerr et al. (U.S. Patent No. 8,035,609) discloses a display device in Fig. 1 having a pixel driving circuit (36) for driving pixel (38) in Fig. 1; and a power supply (74; Fig. 5A) for provide power for the display element (20); see col. 5, lines 3-20, col. 9, lines 11-20.
However, either singularly or in combination, the closest arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hyun (U.S. Patent No. 9,852,691) discloses a display device in Fig. 1 having wireless power transmitter circuit (110) can transmit a power to the wireless power receivers (13); and Fig 5 illustrated a wireless power receiver circuit (23) of a pixel driving circuit in Figs. 5 and 6 for receiving power from a wireless power transmitter circuit.  
	Huang et al. (U.S. Patent No. 10,553,173) discloses a display with wireless data driving method. Antennas (60 in Fig. 3) are arranged in a two-dimensional array are used to received wireless signals indicative of the display data from a wireless signal source and to provide data signal to pixels (10) of the display device in Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUC Q DINH/Primary Examiner, Art Unit 2692